194 F.2d 538
Doris HARWOOD, Appellant,v.Maurice J. TOBIN, Appellee.
No. 11419.
United States Court of Appeals Sixth Circuit.
Feb. 19, 1952.

Taylor & Taylor and Robert E. Joyner, Memphis, Tenn., for appellant.
Wm. S. Tyson, Bessie Margolin, Washington, D.C., Wm. P. Murphy, Nashville, Tenn., Beverley R. Worrell, Birmingham, Ala., and Sylvia Ellison, Washington, D.C., for appellee.
Before SIMONS, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause was heard by the court on the transcript of record, briefs and arguments of counsel for the respective parties;


2
And the court being of the opinion that the Findings of Fact of the District Judge are not clearly erroneous, and that there was no error in the Conclusions of Law applicable thereto, Walling v. American Needlecrafts, 6 Cir., 139 F.2d 60; Rutherford Corp. v. McComb, 331 U.S. 722, 67 S. Ct. 1473, 91 L. Ed. 1772;


3
It is ordered that the judgment of the District Court be and is affirmed.